     Case 2:20-cv-00211-GMN-NJK Document 41 Filed 08/10/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    RICARDO QUINTANILLA,                            Case No. 2:20-cv-00211-GMN-NJK
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for an extension of time (fourth request)

18   (ECF No. 40), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for an extension of

20   time (fourth request) (ECF No. 40) is GRANTED. Petitioner will have up to and including

21   September 16, 2021, to respond to the motion to dismiss (ECF No. 22).

22          DATED: August 10, 2021
23                                                              ______________________________
                                                                GLORIA M. NAVARRO
24                                                              United States District Judge
25

26
27

28
                                                     1
